IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                       Nos. 95-10041 & 95-10238
                            Summary Calendar
                           __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

BENITA ALCALA,

                                       Defendant-Appellant.



                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:94-CR-043-R
                       - - - - - - - - - -

                             May 21, 1996

Before WIENER, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Benita Alcala argues that principles of double jeopardy bar

her prosecution because she has forfeited $71,000 in cash plus

jewelry appraised at $38,259.    Alcala's forfeiture of $71,000 was

pursuant to 21 U.S.C. § 881(a)(6), which provides for the

forfeiture of proceeds of drug sales or funds traceable to such

proceeds and, thus, was not "punishment" implicating principles

of double jeopardy.    21 U.S.C. § 881(a)(6); United States v.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                     Nos. 95-10041 & 95-10238
                                -2-

Tilley, 18 F.3d 295, 297 n.1 (5th Cir.), cert. denied, 115 S.Ct.

573, 574 (1994).   The court declines to consider Alcala's

argument concerning the alleged forfeiture of jewelry because she

has not supported her claim with documentation or information as

to the nature of the alleged forfeiture.   Alcala's conclusional

statements that her prosecution is in violation of the Eighth

Amendment are insufficient to preserve this issue for appellate

review.   Brinkmann v. Abner, 813 F.2d 744, 748 (5th Cir. 1987);

FED. R. APP. P. 28(a)(6).

     AFFIRMED.